RICE, C. J.
Although, by the terms of the contract between the owner of the building and Bentley, the former was to board and lodge the latter; yet, Bentley did not rent the room in question from the owner, nor have *599any title of tenancy to it, as against the owner; but occupied it as a mere boarder or lodger. His occupation of the room was in the nature of an occupation by a mere servant of the owner, and was, in law, the occupation of the owner. The owner might, at any time, against the wish of Bentley, have entered the room, without being guilty of a trespass, or might have removed him from the room in question to another room in the same town, without any violation of his contract. The room must, therefore, be regarded, so far as 3243 of the Code is concerned, not as a room rented by the owner to another, but as the room of the owner, held and occupied by Bentley for him, and as much in the possession- of the owner, as if it had been personally occupied by him. — Wilson v. The State, 31 Ala. 371, and authorities there cited. And upon the authority of Wilson v. The State, supra, and the cases therein referred to, the judgment in the present case must be affirmed.